Title: The Commissioners to John Paul Jones, 22 August 1778
From: First Joint Commission at Paris,Adams, John
To: Jones, John Paul


     
      
       Sir
      
      Passi August. 22. 1778
     
     
      We have received your Letter of the 16th. and have written to Captain Whipple to appoint a Court Martial for the Tryal of Lieutenant Simpson provided there are a sufficient Number of officers to constitute one. We are This however is not to make any Change in the Command of the Ranger untill the Tryal is over, nor then unless the Judgment of that Court is against him. We are.
     
    